The Attorney             General         of Texas

JIM MAllOX                                        December 13, 1984
Attorney General


Supremr Court BulldIn          Honorable Tim Curry                         Opinion No. JM-249
P. 0. Box 12548                Criminal District Attorney
Austin. TX. 7S711.254s         Tarrant County Courthouse                   Re:  Whether a commissioners   court
512/4752501                    Fort Worth, Texas   76102                   or a board of district   judges may
Telex 9101874.13(17
                                                                           limit   the services   of a county
Telecopier 512147502SS
                                                                           domestic    relations    office
                                                                           persons having a particular     income
714 Jackson. Sulle 700
Dflhf. TX. 75202-450(1         Dear Hr. Curry:
214l742-8944

                                    You ask us the, following       two questions:
4S24 A,be,ta Ave.. Sulb 180
El Paso, TX. 799052793                         1. Dc~es the Tarrant County Commissioners Court
91YS3534S4                                 or the board of district     judges of Tarrant County
                                           have    the   authority     under    article    5142a-1,
1001 Texas, Suit9 700                      V.T.C.S. I to limit     the services     of the Tarrant
Hourton. TX. 77002.3111                    County Domestic Relations Office to those citizens
71Y223.5880                                having am Income which does not exceed a dollar
                                           figure    to be determined      by the commissioners
                                           court?
800Brosdwsy, SuIL312
Lubbock. TX. 79401-3479
8081747.5239                                   2.   III   the   alternative,    may a     graduated
                                           applicat:lon     fee be implemented which would be
                                           based on the income of those persons seeking to
4309 N. Tenth. Suib B
McAllen. TX. 78501.199S
                                           utilize     the services    of the Domestic Relations
512lSS2.4547                               Office,    as is the practice     of the Tarrant County
                                           Eospital District?
 200 Msin Plaza. SUlb 400      We answer both of your questions         in the negative.
 San Antonlo, TX. 782052797
 51212254191
                                     Article    5142a,-1. V.T.C.S..     provides      for the establishment       by
                               commissioners court of a Domestic Relations Office administered                  either
 An Equal Opponunltyl          by the juvenile     beard of a county or multicounty area or otherwise
 Alflrmatlva Actlon Employer   provided by the ~:ommissloners court.                V.T.C.S.     art.   5142~~1, Ill,
                               2(a).    The statute further provides for the continued operation of
                               already existing      domestic relations      offices.       Sections 3 and 4 of
                               act   set forth      t!vs duties   imposed upon, and additional                services
                               provided    by.   such domestic      relations      offices.       Section   5 permits
                               certain courts to order that court ordered payment for child support
                               be made to the doalclstic relations        office.       Section 6 governs the fees
                               and costs      which clay be charged.           Section      6 of article      5142a-1,
                               V.T.C.S.,    provides the following:
Ronorable   Tim Curry   - Page 2     (JM-249)




               Sec. 6.     (a)   If a domestic relations  office  is
            in existence     prior to or is established    pursuant
            to this     article,    the comissioners     court   may
            authorize one or more of the following:

                (1)   A fee not to exceed $5 on the filing     in
            the county of each suit for the dissolution    of a
            marriage and each suit affecting  the parent-child
            relationship.    Su:h fee shall be paid as other
            costs in the suit and collected   by the clerk of
            the court.

                (2)   The assescmlent of attorney fees and court
            costs incurred by the domestic relations     office   in
            enforcing   an order, for child support or visitation
            against the party !iound. to be in violation     of the
            order.

                (3)   An application      fee    to be charged   to
            persons    seeking    services      from  the domestic
            relations   office.

                (4)   A monthly charge of up to $1 per month to
            be    paid   by    each   managing   and   possessory
            conseNator    for wlwm services  are provided by the
            domestic relationri office.

                (b)   Fees authD.rlred under this article         shall
            be sent to the county treasurer        or other officer
            performing the duties of the county treasurer            for
            deposit   In a spec:i.al fund entitled      the ‘domestic
            relations     office    fund.’   This    fund shall        be
            administered     by th:e domestic relations    office    and
            shall be used to provide services        by the domestic
            relations    office    as provided    In this     article.
            County general funds may also be used to provide
            these services.

      We must~interpret     a stiitute   in a way which expresses

            only the will of l:be makers of the law, not forced
            nor strained,   but simply such as the words of the
            law in their plain sense fairly   sanction and will
            clearly  sustain.

 Railroad  Commission of Texas v. Miller,       434 S.W.2d 670, 672 (Tex.
 1968) (quoting     Texas High*; y Ccmueission v. El Paso Bldg. h Const.
 Trades Council, 234 S.W.Zd ;Fi7 (Tex. 1950)).     Indeed in this instance,
 the statute    itself   is not ambiguous.    See Col-Tex. Refining  Co. v.
 Railroad  Commission of Texas, 240 S.W.Zn47,         750 (Tex. 1951).    No
 authority   is conferred upor;a commissioners court to limit the class



                                   p. 1114        I
Honorable   Tim Curry - Page 3      (JM-249)




of persons   receiving   services from a domestic relations office  to
persons whose income does not exceed a dollar figure to be determined
by the comlssloners    court.

       Nor do we accept         the argument that        a commissioners        court
possesses    the inherent powar to limit        in such fashion      the class     of
persons who may avsil themselves of the services           offered by a domestic
relations    office.     A countv has onlv those nowers which are conferred
either    expressly    or by nelessary   implication    by the constitution       and
statutes    of this state.       Canales v. Laughlin,       214 S.W.Zd 451, 453
(Tex. 1948).        Such autho&      has neither    expressly    nor by necessary
Implication     been conferred upon commissioners-courts.          Accordingly,    we
answer your question in the negative.

      In your second question.     you ask whether the commissioners court
may adopt a graduated application        fee schedule based upon the income
of those persons seeking the services.         You refer us to such a scheme
permitted   county hospital   c.istricts    by section    14 of article  4494n,
V.T.C.S.    For the same r’zasons discussed         in answer to your first
question,  we answer your second question in the negative.          The statute
simply does not authorize     the implementation of such a graduated fee
schedule,   and the conferring     of such authority     cannot be necessarily
implied from those powers which are explicitly         conferred.

                                   SUMMARY

                1. A commiss:loners court is not authorized by
            article  5142a-1,  V.T.C.S..  to limit the class of
            persons who rece::vc services  offered by a Domestic
            Relations Office ‘to persons whose income does not
            exceed   a   doll P:C figure    determined  by   the
            commissioners court.

                2.   A cormnfss:Loners court is not authorized  by
            article    5142a-1.   V.T.C.S.,  to adopt a graduated
            fee    schedule   based on the income of persons
            seeking    to utilize     the services  of a Domestic
            Relations Office,




                                               JIM     MATTOX           -
                                               Attorney General of Texas

TOMGREEN
First Assistant    Attorney   Gcmtleral




                                     p. 1115
Honorable Tim Curry - Page 4     (JM-249)




DAVID R. RICHARDS
Executive Assistant Attorne:r   General

RYCKGILPIN
Chairman. Opinion   Committee

Prepared by Jim Moellinger
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilph,    Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer Riggs
Nancy Sutton
Bruce Youngblood




                                  p. 11'16